If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      September 22, 2022
               Plaintiff-Appellee,

v                                                                     No. 358780
                                                                      Macomb Circuit Court
ROBERT JAMES KARDASZ,                                                 LC No. 2017-002252-FC

               Defendant-Appellant.


Before: GLEICHER, C.J., and MARKEY and PATEL, JJ.

PER CURIAM.

        As part of his sentence for first-degree criminal sexual conduct (CSC-I), the trial court
ordered Robert Kardasz to lifetime electronic monitoring and registration on the Michigan sex
offender registry. Kardasz complains that these requirements amount to cruel or unusual
punishment and that lifetime electronic monitoring constitutes an unconstitutional, unreasonable
search. Other criminal defendants have raised these same challenges and they have been rejected
in binding precedent. We affirm.

                                        I. BACKGROUND

         A jury convicted Kardasz of CSC-I for the sexual assault of his five-year-old daughter. In
People v Kardasz, unpublished per curiam opinion of the Court of Appeals, issued November 19,
2019 (Docket No. 343545), this Court affirmed Kardasz’s conviction, but remanded to the trial
court for resentencing. On remand, the trial court sentenced Kardasz to 300 to 480 months’
imprisonment. The judgment of sentence indicated that upon his release, Kardasz would be subject
to lifetime electronic monitoring and would be required to register as a sex offender under
Michigan’s Sex Offenders Registration Act (SORA), MCL 28.721 et seq.

        Kardasz now challenges the constitutionality of his post-release conditions. As Kardasz
failed to raise these challenges below, our review is limited to plain error affecting his substantial
rights. People v Bowling, 299 Mich App 552, 557; 830 NW2d 800 (2013).




                                                 -1-
                            II. LIFETIME SORA REGISTRATION

        Both the Michigan and federal constitutions prohibit excessive sentences. US Const, Am
VIII prohibits “cruel and unusual punishment, while Const 1963, art 1, § 16 more broadly prohibits
“cruel or unusual punishment.” “[I]f a particular punishment passes muster under the state
constitution, then it necessarily passes muster under the federal constitution.” People v Tucker,
312 Mich App 645, 654 n 5; 879 NW2d 906 (2015) (quotation marks and citations omitted).

       To determine whether a punishment is cruel or unusual, courts assess whether it is
       unjustifiably disproportionate to the offense committed by considering four factors:
       (1) the harshness of the penalty compared to the gravity of the offense, (2) the
       penalty imposed for the offense compared to penalties imposed for other offenses
       in Michigan, (3) the penalty imposed for the offense in Michigan compared to the
       penalty imposed for the same offense in other states, and (4) whether the penalty
       imposed advances the goal of rehabilitation. [People v Lymon, ___ Mich App ___;
       ___ NW2d ___ (2022) (Docket No. 327355), p 18 (quotation marks and citation
       omitted).]

        We begin by addressing Kardasz’s SORA registration requirement. Before embarking on
this analysis, we must determine whether the challenged order is a penalty. The Michigan Supreme
Court held in People v Betts, 507 Mich 527; 968 NW2d 497 (2021), that lifetime SORA
registration was a penalty under a prior version of the SORA. And this Court recently reached the
same conclusion with regard to the 2021 SORA, as adopted by 2020 PA 295, effective March 24,
2021. Lymon, ___ Mich App at ___, p 18.

        Although a penalty, lifetime SORA registration is neither cruel nor unusual. First, lifetime
SORA registration is not disproportionately harsh compared to the gravity of the offense
committed in this case. Kardasz was convicted of sexually penetrating his five-year-old daughter
during an overnight visit. The assault occurred in the basement of Kardasz’s parents’ home. The
young child had no means of escape or of seeking immediate help. Moreover, the course of abuse
only ended because the child later informed her mother who contacted the police. The sole case
cited by Kardasz, People v DiPiazza, 286 Mich App 137; 778 NW2d 264 (2009), is factually
inapposite. In DiPiazza, this Court found the defendant’s SORA registration requirement
excessive given that the case involved a consensual sexual act between people with a minimal age
difference who later married. Id. at 154.

        Further, lifetime SORA registration is not unduly harsh as compared to penalties imposed
for other offenses in Michigan. Many criminal offenses include mandatory punishment provisions,
including lifetime imprisonment with or without the possibility of parole. “[L]egislatively
mandated sentences are presumptively proportional and presumptively valid,” People v Bowling,
294 Mich App 377, 390; 811 NW2d 531 (2011), and “a proportionate sentence is not cruel or
unusual.” Bowling, 299 Mich App at 558. Moreover, lifetime SORA registration for persons who
commit sexual penetration against a child under the age of 13 is justified given the vulnerability
of the victims and the seriousness of this offense.

      Lifetime SORA registration also is not an unduly harsh punishment when compared to
punishments for similar offenses in other states. Although some states make registration


                                                -2-
discretionary based on individualized risk assessments, Michigan is not alone in imposing
mandatory lifetime sex offender registration for defendants that assault young children. 1

        As to the final factor—the impact of the punishment on rehabilitation—we agree with
Kardasz that lifetime registration will not assist his rehabilitation. However, given the strength of
the other factors, the lack of rehabilitative effect is not fatal. Moreover, the threat of having one’s
name listed on a public registry likely has a deterrent effect on individuals considering committing
this offense. As explained in People v Hallak, 310 Mich App 555, 572; 873 NW2d 811 (2015),
rev in part on other grounds 499 Mich 879 (2016) (quotation marks and citation omitted), “the
need to prevent the individual offender from causing further injury to society is an equally
important consideration.” Requiring Kardasz to register on the sex offender list for life will
prevent him from being in a position to exploit young children again.

       Given the severity of Kardasz’s offense and the need to protect young children from sexual
predation, requiring Kardasz to register under SORA for the remainder of his life is neither cruel
nor unusual punishment.

                          III. LIFETIME ELECTRONIC MONITORING

        Kardasz contends that the imposition of lifetime electronic monitoring upon his prison
release is cruel or unusual punishment and amounts to an unconstitutional, unreasonable search.
As conceded by Kardasz, this Court determined in Hallak, 310 Mich App 555, that such
monitoring is neither cruel or unusual nor a violation of a defendant’s Fourth Amendment rights.
We are bound by that decision. MCR 7.215(C)(2).

       We affirm.

                                                               /s/ Elizabeth L. Gleicher
                                                               /s/ Jane E. Markey
                                                               /s/ Sima G. Patel




1
  See Collateral Consequences Resource Center, 50-State Comparison: Relief from Sex Offense
Registration Obligations, available at  (accessed June 23, 2022)
(comparing sex offense registration requirements across the states).


                                                 -3-